Title: From George Washington to Brigadier General John Glover, 23 July 1778
From: Washington, George
To: Glover, John


          
            Sir
            Head Quarters White plains 23d July 1778
          
          Upon Colo. Malcoms arrival at West Point, you are to join your Brigade, now upon its
            march to Providence. As the Colo. Commandant has his orders you need not come down here,
            but go directly across the Country. There is the greatest necessity for the Speedy
            arrival of these Troops at Providince and therefore, if you find your Baggage any
            incumbrance, leave it to come on under a small Guard of Men who may perhaps be fatigued
            by the march. I am Sir Yr most obt Servt
          
            Go: Washington
          
        